Case 1:17-CV-O7374-DAB Document 34 Filed 11/01/18 Page 1 of 2

M&€B

Mc>sr<owl'rz 8c BOOK, L!_F-‘

 

345 Seventh Avenue

David A. Stein New York, NY 10001
Senior Counsel Phone: (212.) 221-7999
DStein@mb-ilp.corn Fax: (646) 833-1657

November l, 2018

VIA ECF and
FIRST CLASS MAIL

Hon. Deborah A. Batts

United States District Court for the
Southern District of New York

United States Courthouse

500 Pearl Street, Rm. 2510

New York, NY 10007

Re: L & Leung Leatherware Lz'mited v, Collecrion XHXLtd. and Lisa Nunziata,
No. l:]7-cv-07374-DAB

Dear Judge Batts:

We represent defendant/third-party plaintiff Lisa Nunziata and defendant/counterclaim
plaintiff Collection XIIX Ltd. in the above-referenced action. We Write on behalf of all counsel
to request the Court’s approval of a further 30-day extension of the discovery end-date and other
pre-trial deadlines originally set forth in the Court’s scheduling order dated April 12, 2018 (ECF
Doc. 30).

By Order dated September 4, 2018 (ECF Doc. 33), the Court granted the parties’ joint
August 31, 2018 letter motion (ECF Doc. 32), extending by 60 days the discovery end-date (to
November 27, 2018) and other pre-trial deadlines

Electronic document discovery, Which had entailed unforeseen technical delays, has been
largely completed to date. T he deposition of defendant Nunziata was held on October 29, 2018.
The deposition ofDrew Pizzo, CEO of defendant Collection XIIX Ltd. is scheduled to proceed
on November 13, 2018. The depositions of third-party defendant Andrew Leung, plaintiff L &
Leung Leatherware Limited (“L & Leung”) by its officer Mark Leung, and a Rule 30(b)(6)
deposition of plaintiffs CFO, however, cannot reasonably be completed by the existing
November 27, 2018 discovery end-date Each of those witnesses resides in Hong Kong, and they
could not be made available to testify in New York on mutually convenient dates before the
Week after Thanksgiving.

Case 1:17-CV-O7374-DAB Document 34 Filed 11/01/18 Page 2 of 2

Hon. Deborah A. Batts
No. l:l7-cv-07374-DAB
November l , 201 8

Page 2

Further, absent the depositions of plaintiff L & Leung, a Hong Kong corporation, Wherein
defendants intend to inquire about L & Leung’s business activities in New York at the time of
commencement of the action, defendants are not prepared to challenge this Court’s jurisdiction,
or inform the Court that jurisdiction is not an issue under Nevv York Business Corporation Law
Section 1312. Your Honor’s order of September 4, 2018 requires defendants to take Such action
on or before November 16, 2018.

The parties thus respectfully request that, in addition to amending the existing scheduling
order to provide a 30-day extension, the deadline for any motion by defendants challenging
jurisdiction be extended to December l7, 2018.

We thank the Court for its courtesies in this matter.

Respectfully your

?th;

 

cc: Gerry Silver, Esq. (via ECF)

